 SASSERTRACTOR CO.43SasserTractorCo.,Inc.andInternationalAssociation of Machinists and Aerospace Workers,AFL-CIO,DistrictLodge No. 20,Local LodgeNo. 428.Case 20-CA-5302October 10, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn July 29, 1969, Trial Examiner George H.O'Brien issued his Decision in the above-entitledproceedings, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions, andRespondent filedcross-exceptions, to the Trial Examiner's Decision,together with briefs in support of such exceptionsand cross-exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearings and finds noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision,theexceptions,thecross-exceptions, the briefs, and the entire record inthiscase,andherebyadoptsthefindings,'conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.The Respondent excepted,inter alia,to the Trial Examiner's finding ofa possible inference of unlawful motivation which would supporta primafaciecase of unlawful discrimination In view of our decision herein, wefind it unnecessary to pass on the correctness of the Trial Examiner'sfindings in this connectionTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O' BRIEN,Trial Examiner On May 27, 28,and 29, 1969, a hearing was held in the above-entitledmatter in Stockton, California, at which all partiesappeared and participated. The complaint, issued by theRegional Director for Region 20 of the National LaborRelations Board on March 25, 1969, is based on a chargefiledby the Union on November 19, 1968, as amendedMarch 11, 1969, and alleges violations of Section 8(a)(1)and (3) of the, National Labor Relations Act Upon theentire record' in this case, including my observation of thewitnesses, and after due consideration of the briefs filed bycounsel for the General Counsel and by counsel forRespondent, I make the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSasser Tractor Co., Inc , herein called Respondent, aCalifornia corporation with its principal place of businesslocated in Tracy, California, is engaged in the business ofsellingatretailand of servicing farm machinery. Itsannual sales at retail exceed $500,000 in value and itannuallypurchasesand receives goods and productsvalued in excess of $50,000 from California supplierswhich had obtained the said goods and products directlyfrom sources outside the State of California. Respondentisan employer within the meaning of Section 2(2) of theAct engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, District Lodge No 20, Local LodgeNo. 428,herein calledthe Union,isa labor organizationwithin the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint alleges and the answer denies thatemployeesJamesReinkeandRobertSilvaweredischarged on October 28, 1968, and that Robert Reeveswas discharged on December 2, 1968, "because of theiractivities on behalf of the Union." The complaint furtheralleges and the answer denies that Respondent on October25 and October 26, 1968, through its supervisor RussellHalford, threatened employees with discharge or otherreprisals,and through its president, Arthur Sasser, onJanuary 6, 1969, threatened employees with discharge orother reprisals.The answer further denies that RussellHalford was, on the dates alleged, a supervisor within themeaning of Section 2(11) of the Act or an agent ofRespondent within the meaning of Section 2(13) of theAct.Respondent's counsel in his brief argues in substance1.Russell Halford is neither a supervisor nor an agentof Respondent, and no statement by Russell Halford isbinding on Respondent2Russell Halford did not utter the alleged threats.3Arthur Sasser did not utter the alleged threats.4 James Reinke was discharged on October 28, 1968,for leaving work without permission on October 24 andfor failing to report for work on October 26. Thedischarge of Reinke was the result of the cumulation of'Respondent's unopposed post-hearing motion to correct the transcript isgranted, and said motion is incorporated in the record as Trial Examiner'sExh I The General Counsel's motion to make one additional correction isalso granted In transcript p 40, 1 20, the words "stop, Mr Halford" aredeleted and the words" start.Mr Reinke"are substituted therefor179 NLRB No. 8 44DECISIONSOF NATIONALLABOR RELATIONS BOARDmany complaintsRespondenthadagainstReinkeincluding poor work habits, poor attitude, and disinteresttoward his job5Robert Silva was discharged on October 28, 1968,for failing to report for work on October 26, and becausehe exhibited poor work habits and was inefficient6Reeves was not discharged, but was laid off for lackof work on December 2, 1968.7Respondent did not know of any union activities byReinke, Silva, or ReevesThe General Counsel states that the prime evidence onwhich he relies to establish Respondent's knowledge ofunion activities and its unlawfulmotivation for thedischarges is an "admission against interest" by RussellHalford I assume that by the words, "admission againstinterest" he means (I) a statement in Russell Halford'spretrial affidavit that in October 1968 he was AssistantServiceManager with power to hire and fire, and (2)Testimony of Raymond Swanigan that Russell Halfordstated on October 24 that he had been instructed byArthur Sasser to discharge Reinke and Silva "becausethey went off to see the union "Thus, the ultimate issue in this case is joined on "Whatwas the motive of Respondent9" Resolution of this issuedepends, almost exclusively, on the credit to be given tothe testimony of Raymond Kenneth (Bud) SwaniganB The Service DepartmentRespondent is a franchised dealer in many types andmakes of farm machinery Its store and adjacent shop andlotoccupies several acres east of Tracy on Route 50, amain highway from San Francisco Bay cities to Stocktonand SacramentoArthur Sasser is president,WilliamFreeman is vice president and general manager, EarlReedy was assistant general manager, and Marvin Whiteisservicemanager. Maintenance, repair, and overhaul offarm machinery is performed by service employees, onlyabout 8 of whom are experienced and qualified on alltypes of equipment Respondent's policy has been to hireyoungmen,withoutexperience,andtrainthemMechanics, experienced and inexperienced, have their ownhand tools and use in common the heavy tools in the shopand yard None is assigned any particular bench or workstation, and much of the work is performed in the yard ata considerable distance from the office of the servicemanager There were 25 service department employees inSeptember 1968 and this number had dropped to 19 as ofMay 1969A very large part of Respondent's business has been thesaleof tomato harvestersThese are large intricatemachines which retail in the neighborhood of $30,000eachRespondent sold 66 harvesters in 1966, 39 in 1967and 52 in 1968 In 1968, 238,000 acres in California wereplanted to tomatoes and 5 million tons were harvested.Previous high production in any one year was 3 milliontonsThis gross overproduction resulted in tomato acreagebeing reduced to 150,000 acres in 1969 and was, in part,responsible for the fact that from January through May1969Respondent sold only one harvester In previousyears during the winter, over 50 harvesters had beenpainted in Respondent's shop In the winter of 1968-69Respondent had only one harvester to paintBy September of 1968 it was apparent to Sasser thatthe overproduction of tomatoes meant that he would notbe selling harvesters in 1969, and he conceived the idea ofselling overhauls to their owners, so he could keep hisservice department working To this end he decided thatRichardHalford should call upon the owners of theapproximately 200 harvesters in the San Joaquin Valley.RichardHalford had started with Respondent 13 yearsbefore as a young man without experience He was thenand is now a fully qualified mechanic and wasRespondent's service manager. At the same time MarvinWhite was hired to be service managerWhite is not amechanicHis previous experience includes agriculturalcollege, district representative for Allis Chalmers (one ofthe manufacturers whose franchise Respondent holds) andmanager of a farm equipment agency Russell Halford,Richard's cousin, who is also a fully qualified mechanicand who has worked for Respondent for 8 years wasselected to go out in the field to sell parts to equipmentowners and a specially equipped truck was purchased toaid him in this endeavor. Russell Halford was then shopforeman and substituted as service manager in his cousin'sabsenceOn some date in September the servicedepartment employees were called together and Sasserannounced that as of October 1, White would be servicemanager, that Richard Halford would remain in Tracylong enough to facilitate the transition and would thentake to the road, that Russell Halford would also be onthe road but would be in the shop part time to assist themwith service problems and that Stanley Rippin, anotherfully qualified mechanic would be available for assistanceThere is no evidence that Sasser said anything about thefuture authority of White, or the Halfords' or Rippin, andno credible evidence that any title was assigned to theHalfords or to RippinOn October 1, 1968, White assumed his new duties andoccupied the service manager's desk, facing a large glasswindow which overlooks the entire service areaC The Union ActivitySome of the younger servicemen had formed the habitof crossing the highway to Foster's cafe after work for acup of coffee before going home On Tuesday, October22,1968, the group comprisedRobert Silva, RobertReeves,Darnell Batel, Fred Sarale, Gerry Nichol, andJames Reinke They discussed their long hours, low pay,being required to work overtime at a straight hourly rate,low number of holidays and the need for a union Whenthey dispersed about 5 30 p m. it was decided that GerryNichol, when he got home, would look in the telephonebook and call "a couple of unions" and see what could bedoneOn Wednesday morning, during work, Raymond(Bud) Swanigan suggested to Reinke that they call theInternationalAssn of Machinists, of which he was anactive member. When Nichol reported to the group at the10 a m coffeebreak that all union offices were closed thenight before, the group decided to go to Nichol's home atnoon and to telephone the I A M. in Stockton from there.Nichol called the I A M , was informed by a secretarythat the business agent was out to lunch and left his nameand telephone number and Reinke's name and telephonenumber with the request that the business agent call oneof them on Saturday. Wednesday evening the same groupcontinued their discussion over coffee at Foster's Cafe.Employees are required to punch out for their noonlunch hour and to punch in again when they resume workin the afternoon On Thursday, October 24, Nichol, Batel,Silva,Reeves, and Reinke ate lunch together in a leantoin the back of the shop Nichol and Reinke decided thatthey would not wait for Saturday, but would just "takethe rest of the day off" and visit the union office thatafternoon. Since White was not in his office, Reinke asked SASSER TRACTOR CO.45Silva to explain his absence to White, and Nichol askedReeves to tellWhite why he was absent Although RussellHalford was in the shop, none of the four spoke to himSinceReinke lived inManteca,12milesfromRespondent's store, a company truck had been assigned tohim for his use in going to and returning from work.Silva, his brother-in-law, who also lived in Manteca rodewithReinke as a passenger About I p m on SaturdayReinke, with Nichol as passenger, drove in the companytruck to his home There Nichol and Reinke changed toReinke's private automobile and proceeded to the I A Moffice in Stockton There they met business representativeHarryWerner, obtained union authorization cards and acopy of the contract which the I A M had with J MEquipment Company and invited Werner to a meeting tobe held at Nichol's home on Monday Evening, October28Reinke and Nichol then drove back to Foster's cafeand when the rest of the group joined them after work,reported the results of their trip to StocktonOn Monday evening, October 28, Harry Werner metwith a group of Respondent's servicemen at the home ofJerry Peterson There is no evidence on this record of anyfurther or later union activity Jerry Peterson was stillemployed by Respondent in May 1969D The Discharges of Reinke and SilvaWhen White returned from lunch on Thursday, October24, he observed the company truck leave Respondent's lotand turn toward Stockton (which is also the most directroute to Manteca) with Reinke and Nichol in the cabWhite looked at the timecards and saw that neither hadpunched in for work that afternoon He asked RussellHalford where they had gone and Halford replied that hedid not know During the afternoon White receivedconflicting reports from Silva and from Reeves Silva toldWhite that "Jim got sick " Reeves told White that Reinkeand Nichol had gone to pick up Nichol's wife because shewas sickOn Friday, October 25, Nichol arrived at the shop wellbefore the starting time of 8 a.mWhite asked where hehad been and Nichol replied that he had taken Reinkehome sick and stayed with him the rest of the afternoonNichol at the same time announced that he had anotherjob,was quitting Respondent and was giving notice untilthe followingWednesdayWhen White replied that noticewas not required, Nichol left without punching in Reinkepunched in at 7 52 on Friday after Nichol had left ReinketoldWhite that he had had a doctor's appointment theprevious afternoon, had forgotten about it until just beforehe left and had asked Silva to give White this messageReinke asked White if he had received the message Thereisno evidence that White made any replyItwas Sasser's practice to go through the shop once ortwice each day On Friday afternoon, October 25, about4 30 on a regular round he asked White, "Marvin, howare the boys doing'[" Sasser had previously toldWhitethat "we were going into a terrible winter", that layoffswould be necessary, thatWhite should observe his menclosely and "the people who will not work, we are goingto have to lay them off first"White replied to Sasser'squestion "Art, some of these young guys, I just can't getthem to do anything They parade up and down the shop,they drink cokes, they climb up on top of the tractors andsit, just defy me to do anythingArt I am frustratedIdon't know what to do " White also mentioned that onoccasion when a mechanic was reassembling a piece ofmachinery he would find that one of his fellow workers, asapractical joke, had removed and hidden one of the"key" partsWhen Sasser asked for names White repliedthat he did not know who was responsible for the practicaljokes, but they seemed to occur in the area where theyounger men were working, and as an illustration ofloafingWhite said "Well, look at Reinke down thereReinke wouldn't even put his coveralls on this afternoonto work."The time was then about 4 45 Quitting time was 5 p mWhite saw Silva and Reeves run into the locker roomSasser heard banging and loud voices He went to thelocker room door and, as he started to open the door,someone slammed against itWhen he did get the dooropen he saw an overturned barrel, soiled work clothingscattered over the floor, and Reeves and Silva. There wasno one else in the room Sasser in emphatic languagecastigated both at length, reminded them that they wererequired to work until 5 and that the time they werewasting was being charged to some farmer who had leftequipment with Respondent for repair He charged Silvawith sleeping under the tractors, messing up pickuptrucks, and getting lost on purpose on service calls Hewarned both of them, "If you are not going to shape upyou can get out of here "Silva clocked out at 5 06 p m and got in Reinke'spickup Sasser saw Reinke walking toward the west end ofthe shop, caught up with him, put his arm on Reinke'sshoulder and said, "Jim, I think you have a problem, Iwant to fix it for you " Their conversation was lengthy,serious and cordial, and Reinke and Sasser agree as to itssubstance, though contradicting each other on some of thedetailsIn essence, Sasser observed that Reinke was notputting forth the work of which he was capable and Sasserwas trying to get at the underlying reason. They agreethat Sasser stated that Reinke's work was falling oft andasked what was bothering him Reinke did not deny thathiswork had slacked, but stated that he did not likesteamingoff tractors for other mechanics to work on,when those other mechanics were no more competent thanheThey agree that Reinke said he would like to work onDieselsSasser did not deny Reinke's testimony that hehad Reinke in mind for more money, but was waitingbecause Reinke's work has slacked off and Sasser wantedto find out why The conversation ended with SasseraskingReinke to talk to Silva and try to get him to"straighten up " Reinke had clocked out at 5 06 Hisconversationwith Sasser lasted from 45 minutes to IhourDuring all this time White remained in his officeand Silva waited in Reinke's truck As he was leavingSasser toldWhite that he thought Reinke would"straighten up".The service department at the Tracy store is open sevendays a week In August 1968, 12 of the servicemen then inTracy were divided into three groups designated as CrewsA, B, and C All three groups worked Monday throughFriday, two groups worked on Saturday and one groupworked on Sunday Saturday and Sunday work wasequalized by rotating the crews. A daily schedule for theperiod from August 18 through November 24 was postedby the service department timeclockAdjacent to theschedule was the following notice- 46DECISIONS OF NATIONALLABOR RELATIONS BOARDTOMATO HARVEST CREWS1968Sundays available for work with the followingSaturday and Sunday off.CREW ACREW BCREW CChuck ClemonsCarl BabbittBruce EckerDick HalfordRuss HalfordStanRippinWalt VengleyGerry NicholFredSaraleDarnell BatelBob SilvaJimJensonAfter September Ist, addDon MachadoBob ChanceJerry PetersonJ<m ReinkeJack RobertsWEEKDAY STARTING TIMES-Rotate weekly following the Sunday on duty6 00 A.M -5.00 P M8 00 A M.-7.00 P M. 10 00A M.- As NeededSasser,; White and,Richard Halford testified (and Reinkedenied) that when Reinke returned from Five Points hewas assigned to Crew B, because Silva also lived inManteca and by having both men on the same crew theycould travel to and from work in the same companytruck.Reinke testified that he relied on the schedule andconsidered himself in Group C He further testified thathe did not know whether or not he was supposed to workon Saturday, October 26. On the Posted schedule, Crew BandCrew C were both scheduled to work Saturday,October 26. Only crew A was off duty on that date S Silvatestified that he knew he was scheduled to work onSaturday.NeitherReinkenorSilvareportedforwork onSaturdaymorning and neither phoned in. At sometimebetween 9 a m and 10 a.m. White went to Mr Freeman'soffice.On direct examination White testified.A Yes I went in to talk to Mr. Freeman about itbecause they [Reinke and Silva] had not shown up forwork and left us shorthanded And I told him that,evidently,Mr. Sasser's talk had not taken effect onthem, that they weren't interested; so Mr. Freeman saidto terminate them, it was my responsibility to the shopto put it on a producing basis, and we felt that the onlyway we can do it was by terminating the dead wood.Q Was anything further said?A. Not that I can recallUnder cross-examination White testified.Q When you spoke to Mr. Freeman on Saturday,October 26, how did Mr. Silva's name come into theconversation?A.We were discussing personnel, about Mr. Reinkeand Mr Nichol, and there were a group of them thatwere involved in the non-productive situation, such as,practical jokes and horseplay that we didn't feel couldcontinue'Starting and quitting times on the chart are meaningless The chartshows crew B starting at 6 a in on October 28and Crew Cstarting at 8a m Respondent'switnesses testified that starting time on October 28 was8 am All testimony is that quitting time on FridayOctober 25 was 5p m , yet the chart shows quitting time for crew B as 7 p in and quittingtime for crew C "as needed "Q Now, when you say a group of employeesinvolved in non-productive work, such as horseplay,etc.,what employees were you referring togA. I was referring to Mr Reinke, Mr. Silva, MrReeves, Mr. MartinezQ Anyone else9A. I believe that was the groupQ. Mr Nichol?A YesQ. And so all five of these employees were discussedon Saturday October 26, is that it?A. Yes.Q Did you appraise Mr Freeman of the fact thatMr Nichol had terminated his employment?A. I don't think so, no.Q.What was said about him on that morning9A There wasn't anything we said about Mr. Nichol.Itwas just that I inadvertently put his name in becausehe was in this group.Q You didn't tell Mr Freeman that Mr. Nichol hadterminated his employment the day before?A No, I had told Mr Reedy about it.Freeman testified on direct examination that on Saturday,October 26, in the mid morning in Freeman's office.A Marvin came to me. He said Gerry Nichol andJimmy Reinke had left at noon Thursday without anyexplanationand didn't return for work. He wasconcerned about it because Gerry Nichol had done it acouple of times previously. He asked me what weshould do about it.Q And what did you say9A. I told him that if that was the case, that we wouldIexplained toMarvin that we did have verytremendous down-currents of the business and the shopwasn't paying anyway, that under those circumstances,if the individuals exhibited that they didn't want towork, to terminate them when they came back to workQWas anything else or further said on thatoccasion?A I asked him if he had any idea where they wentor what they were doing. . . Marvin said he had noidea what they did at that time because nobody toldhimUnder cross-examination Freeman testifiedQ Wasn't it a fact that on Saturday, October 26,Mr Nichol was no longer working for the SasserTractor Company9A. Not to my knowledge.Q Didn't Mr. White tell you that?A No, sir.Q. Didn't Mr. White tell you that he had quit theday before?A I said he didn't tell me that.Q.What did Mr White say when you told him toterminate Mr. Nichol and Mr. Reinke9AHe said he followed my instructions andterminated them when they returned - if they returnedto work.Q Do you know who terminated Mr. Silva?A. Yes sir.Q.Who?A. Mr. WhiteQ Did he get yourpermissionbeforeterminatinghim? SASSER TRACTOR CO.47A. Yes, he did.Q When did he speak to you about it?A.He spoke to me the Saturday prior to theMonday, which was the 26th, and I asked him whereReinke went and how he had gotten home; and he saidthat as far as he knew, he was with his brother-in-law,[Silva] or his brother-in-law was involved in this thing,and I told Mr. White at that time definitely Reinke andNichol should be terminated, and anybody else thatdidn't exhibit the attitude that they wanted to performthe service that they were being paid in the shop, andgoing home when they felt like it, should be terminatedand should clean up their shop.*****Q. What did Mr. White say about Mr. Silva?A He mentioned that Silva had a bad attitude andhe thought that he was with Mr. Reinke that afternoon.Q.What afternoon are your referring to?A. Thursday afternoon.Q. Thursday afternoon, is that when Mr. Reinkeleft?A Well, Mr. Reinke left at noon.Q. And Mr. White said he thought Mr. Silva left?A He thought Mr. Silva was involved in MrReinke's going home that afternoon because they had -the details of it I didn't get except for the fact that Mr.Reinke had to get homeQ So that you didn't instruct him to terminate Mr.Silva on Saturday, October 269A. Not specifically*****Q. Did the two of you decide that Jim Reinke andGerry Nichol were going to be terminated?A. That was definite. Yes.*****Q. When did he terminate Mr. Nichol?A. That's what I thought to explain. I think he let itride, that Mr Nichol had given his notice to quit.Q. When did Mr. Nichol give his notice to quit?A Monday.Kenneth (Bud) Swanigan testified that on Saturday,October 26,White was not in the shop, that he receivedhiswork assignment from Russell Halford, and thatshortly before or shortly after the 10 a m. coffeebreakIwas working in the west end of the shop by myselfHe [Russell Halford] came up, as always, and we beganto talk. He made a few opening -Q. Give us the whole conversation just as you recallit,from the very beginning to the very end.A.He said, after these fleeting remarks to me, hesaid, "I will have to do something Monday that I donot particularly enjoy." I said, "What is that?" Hesaid,"I am going to have to fire two men." I said,"Who are they?" He said, "Jim Reinke and BobSilva."And I said, "What for?" and he said, "The oldman heard they went off to see the union and they weregoing to cause the shop a lot of trouble."And I said, "I sure hate to hear this because thesemen have families and it's wintertime and these jobs arescarce."He said, "I know this." And then he walkedaway; but he said as he walked away, that maybe hecould get Mr. White to do the job . . . . He said,"There's going to be others."RussellHalford testified that the only words which headdressedtoSwaniganonSaturdaywere,"goodmorning" and he specifically denied making any of thestatements which Swanigan attributed to him.On Monday morning, October 28, Reinke reported forwork at about 8 a.m. Reinke testified.As I walked in the door, back door of the shop there,Marvin White came out of his office and he walked upto me and he said, "Jim, I've got to talk to you Fridaynight the old man looked at your time card and told meto terminate you". I said, "Have you got my check9"He said, "We will pay you till noon." I said, "Okay."White testifiedI just told Reinke that I was going to have to terminatehim.He didn't ask why, and I didn't give him anyexplanation .... He said, "Well, I was expecting it " Itold him I would pay him for four hours and to take hispersonal tools out of the truck.*****Q. In that conversation, did you state to him inwords or substance, "Art looked at your time cardFriday night and told me to terminate you and pay youfor four hours?"A No.Silva testified that when he first arrived at the shop about10 a.m on Monday morning, (starting time was 8 a m.).Well I was going to explain to him [White] why I didn'tcome in. I wanted to tell him. He told me - well, Iwas going to tell him why I was not there that morningwhen he went on to tell me that Art looked at my timecard that previous Friday and terminated meWhite testifiedHe [Silva] walked up to the outside of the parts counterand I asked him how come he was late and he said hiswife was sick. I asked him why he didn't call. He saidhe didn't know, and at that time, I already had hischeck made out and laid it on the parts counter andtold him he was terminated, and he picked it up andleft.Q In that conversation with Silva, did you tell himinwords or substance that he was being terminatedafter Art looked at his time card the previous Friday?A. No, I did not.Q Why was Silva terminated on October 28? Whydid you have his check made out9A.Well, for approximately the same reason asReinke; poor work habits, inefficiency, and being lateforwork and not calling in, and being away onSaturday.Later on Monday Reinke and Silva drove to Stocktonand reported to the Union that they had been dischargedOn Monday evening the union meeting was held at thehome of Jerry Peterson.The Union's charge filed November 19 alleges thatNichol was discharged on October 25 and that Reinkewas discharged October 28 and does not name Silva.E. Incidents in the Employment of Reinke and SilvaJamesReinkewasemployedcontinuouslybyRespondent from May 1966 to October 28, 1968. In thespring of 1967 when reprimanded by Richard Halford forhis bad attitude, for refusing to do the type of work askedof him, for visiting with the men and getting a little slow,Reinke threatened to quit. Halford replied "There's thetime clock, punch it if that's the way you feel and go 48DECISIONS OF NATIONALLABOR RELATIONS BOARDhome " Reinke did not accept the invitation Halford thentold Reinke that if he would go out in the yard for a whileand get a little more experience Halford would put himworking on tomato harvesters, which was what he wantedto do. Reinke did well in the yard, was put to work ontomato harvesters and learned the job so well that whenservicemen were dispatched to Five Points in June 1968,Reinke,with a junior assistant, was assigned to fieldmaintenance, away from the shop without any immediatesupervisionIn 1967 Respondent opened a branch store at FivePoints, 30 miles southwest of Fresno and 151 highwaymiles from Tracy Shortly before the start of the tomatoharvest in the Five Points area in June 1968, severalmechanics were dispatched from Tracy to service theharvesters and to remedy any malfunction in the fieldFred Herbold, a senior mechanic was placed in charge ofthe operationReinke and Silva were on the Five Pointscrew, Silva returned to Tracy in August, and Reinke inSeptember.In early July 1968 Fred Herbold phoned from FivePoints and told Richard Halford that he was havingtrouble with Reinke, who could not get along with themen and would not follow orders Sasser testified thatHalford reported to himHe said that the supervisor had called and said that hecould no longer work with Jim Reinke, it was going tobe either him or Jim Reinke should leave. I said "Dick,letme go down and flush this thing out Sometimesyoung people, when they are tired and hot will say thisIwill go down and try to be the patch-up guy and putthis thing together", which I was able to doWhen Sasser arrived at the Five Points store at aboutfifteenminutes before quitting time he found a congenialgroup in the showroom comprised of Fred Herbold, JimReinke,JackRoberts,anothermechanic,and twocustomers, each with a quart bottle of beer SassertestifiedWell the first thing I said is, "Hi, Hello," and I said,"This is really something!" and I walked out the backbecause these things are pretty hard to take. Later Icame back and said this, "Wouldn't this be some greatscene for the president of our bank to walk in and seeor the manager of one of our big customers in thisterritoryWouldn't this be something to seep" One ofthe customers said, "We are customers." I said, "If inthe future you want to take a drink, go back in thetrailerhouse provided for you and drink your beer, butdon't have it here in the place of business," and theytook it pretty well and that was the end of that sessionAbout 2 days later, Halford visited Five Points, tookReinke aside, said he had had some complaints about notfollowing orders and directions, that Reinke was to takehis orders from Fred Herbold, and that if he didn't shapeup he would be sent home Reinke made no replyInMid July the ranch foreman of the Giffin Ranchtelephoned and complained to Richard Halford thatReinke and his assistant were not doing a competent jobofmaintainingtheharvesters.GiffinRanch isRespondent's largest customer.Sasser toldRichardHalford to go back to Five Points and to work withReinke "because we can't have the guy walk off " Sasseralsowent to Five Points and had lunch with thepurchasing agent for Gifford Ranch. When they returnedfrom lunch Sasser observed that Richard Halford andReinke were working together and working well, andwithin a few days they had the "bugs straightened out "Shortly before his return to Tracy a new truck whichReinke was driving became stuck in a tomato field. Whenitwas pulled out by a tractor, the tow chain, which hadbeen improperly attached, bent the front bumper Reinkein reporting the incident to Reedy in Tracy stated that hethought the truck had slipped because it still had factoryissue tires, and not the oversize tires with which othertrucks of Respondent was equipped. The tires on the truckwere changed within a few days Reinke was not criticisedat the time for damaging the bumper The bumper wasrepaired on October 28Sasser, on at least two, and possibly three occasionsobserved one of his pickup trucks parked in front of theCircle Bar, a saloon in Manteca The trucks are brightlypainted with Respondent's name prominently displayed.Sasser described one incident in detail. About 1.30 a.m inlateSeptember 1968 while driving through Manteca hesaw one of his trucks in front of the saloon. He stoppedand took the number Next morning he checked thenumber with Richard Halford, who said "Well, that'sJim He didn't show up this morning and I called his wifeand she said he had the flu " Sasser testifiedI talked with [Reinke] about three or four days later. Isaid, "Jim, if you are going to be downtown having awhiskey or something, don't take our pickup downthere any more " He just kind of grinned because- Iknew his temperament, too He runs hot and cold Weneeded him badly.Reinke denied that he had ever parked a companytruck by the Circle Bar and denied that Sasser had spokento him on the subject. Reinke described an incident in1967 when he was questioned by Richard Halford ReinketoldHalford it was not his truck, that the truck was oneassigned to another employee, Dave, who also lived inManteca and who frequently ate at a restaurant adjacentto the barSasser testified that in October 1968, while driving onHighway 50 toward the shop, he observed two of histrucks racing toward him. He recognized Reinke andSilva as the drivers. Richard Halford testified that atSasser's request he called Reinke and Silva to his office,told them that they had been seen racing the trucks and ifthey were caught doing it again they could be dischargedReinke denied racing in the truck Silva was notquestioned on the subjectOn one occasion, about a week before Reinke'sdischarge, Freeman,White and Sasser observed Reinke,standing idly and watching another mechanic work. Noneof the three spoke to ReinkeInmid October Sasser saw Silva and Reeves operatingforklifts in a negligent manner and reprimanded them.White on several occasions spoke to Silva about keepinghiswork area clean and about spending too much timevisitingSilva was not questioned on the forklift incident,nor on the subject of any reprimand by White.F. The Layoffof Robert ReevesReeves was hired in February of 1968. He was not amechanic. Between June and August he was stationed inBakersfield and performed services there and in PortervilleforRespondent.After hisreturn toTracyinAugust hedid yard work and painting of used equipment. Therewere two other employees doing the same work, JohnAretakis and Alex Martinez. Reeves was in the groupwhich met at Foster's cafe He was with the group whenNichol telephoned the Union at noon on October 23, andhe attended the meeting at Jerry Peterson's home on SASSER TRACTOR CO.49October 28. Reeves testified that in the locker room onOctober 25 Sasser had told him that his work had beenpretty good but was slacking off, told both Reeves andSilva that they had been watching the clock too much andwarned them both that if they did not "straighten out"they would be terminatedOn November 20, 1968, Freeman received a copy of theunion's original charge.On Friday, November 29, JohnAretakiswas laid off for lack of work On Monday,December 2, Reeves was called to the office of SalesManager John West and told by West that sales were badand Respondent did not have enough work to hold himWest also stated that Respondent would like to haveReeves back in the spring and would consider taking himback in the spring if Reeves had not obtained other workWest testifiedI talked to him because Mr. Sasser and Mr Freemanwere not there, and Mr White was not there that dayand we had discussed Mr. Reeves a couple of timesprior and decided that we would terminate him or layhim off.Sasser testified that Martinez was retained because he wassenior to Reeves, and had been trained to do some workother than yard work and painting Sasser explained thatLarry Peterson, who had been hired earlier in Novemberwas retained because Peterson was 40 years old (Reeveswas 19) and claimed to be a mechanic familiar with olderequipment. Larry Peterson did not work out and was laidoff three months later. Page Jones (55 years old) who wasalso hired in November was retained because he claimedto be a mechanic familiar with older machines. Jones waslaid off in FebruarySwanigan testified on direct examination that in hisopinion Jones was not a mechanic On cross-examinationitdeveloped that this opinion was based on two incidents.On one occasion Jones had connected a battery with thepolarity reversed, and on the other occasion Jones hadasked Swanigan's advice on how to attach an air filter.and in this he was confirmed with ritual consistency by allof Respondent's witnesses, that after October I, 1968,Russell Halford neither exercised nor possessed any of theindicia of supervisory authority listed in Section 2(11) ofthe ActIt is true that there is not a single instance in thisrecordofRussellHalfordhavingexercisedanysupervisory functionEach of the General Counsel'switnesses testified with ritual consistency that he receivedinstructions from both Halfords and from WhiteWhenNichol and Reinke "took off ' on Saturday afternoon theydid not communicate with Halford, nor did they leave anymessage for Halford. Each independently left a messageforWhite It was the practice of less experiencedmechanics to ask the more experienced for advice, aswitness Jones asking advice of Swanigan In a shop assmall as Respondent's there was certainly no need formore than one full-time supervisor, and that one wasWhite. Prior to White it was necessary to have a backstopforRichard Halford, who was a mechanic and was, onoccasion, required to be absent from the shop on servicecallsOne solid fact emerges from the foregoing. On January24, 1969, Respondent's President, in possession of all hisfaculties, and in the presence of his chosen representative,an expert in labor relations, solemnly stated that RussellHalfordwas then a service manager and possessedstatutory indicia of supervisory authority. There is nothingin this record even suggesting any grant of additionalauthority to Russell Halford on or after October 1, 1968.Itisnot the exercise of supervisory power, but itsexistence which creates the classification.Ohio Power Cov.NLRB ,176 F 2d 385, 388 (C A 6) I find that at alltimesmaterial herein Russell Halford was a supervisorwithin the meaning of the ActH Sasser's Report to All Employees, January 6,1969G The Supervisory Status of Russell Halford inOctober 1968On January 24, 1969, Sasser made a written statementto a Board Agent in the presence of Whitney Foster, ofthe California Association of Employers. This statement,signed and verified by Sasser, contains,inter alia,thefollowing textThe company's officers includeWilliam A Freeman,vice president, Evelyn R Sasser, vice president, ErnestRobertson, secretary treasurerThe service managersareRichardHalford,MarvinWhite,andRussellHalfordBillFreeman has general responsibility abovethesemen. There are approximately 35 men in theservicedepartment and the three service managerssupervise their work. All three service managers hireand fire employees after discussing with Bill Freeman.All three direct the men in their work, grant wageincreases and both recommend and grant promotions intheir own right All three do the same work, supervisepersonnel,directand instruct them. There is nohierarchy among the three service managers although Imight call Richard Halford the senior service manager.Sasser,on the witness stand, testified that RussellHalford was never Service Manager, that prior to October1,1968,hewas Assistant ServiceManager under hiscousin Richard Halford, and that in his cousin's absencehe exercised supervisory functions Sasser further testified,On Monday, January 6, 1969, Sasser assembled hisentire staff (about 50 employees) in the conference roomEveryone was there from the vice president to the janitor,including the sales force and the office force Sasser talkedfrom 8 a.m to 9 30 a m Swanigan sat about 20 feet fromwhere Sasser was standing Swanigan openly took notes ofthe entire talk, and was invited by Sasser to come to hisofficeafter the talk to check his notes with Sasser's.Swanigan did not accept the invitation. Swanigan testified,on direct examination.The meeting opened with comments and observationson the trip he had just returned from - I believe fromFlorida somewhere - on company matters And thenhepulled the drapes apart and revealed the fullwall-board there, chalk boardOn this chalk board, heexplainedthetotalfinancialbreakdownof thecompany'sbusinessforthemonth of December,showing the company had a loss of $57,000 - $57,119- and it was all there on the board, and he said,"There is a reason for this The reason is that we havehad labor trouble in the shop, and the reason for thislabor trouble is that the farmers have heard that we aregoing to unionize and that we were having union troubleand that they deliberately stayed away because they willnot patronize a union shop " He said that "We are notgoing to tolerate any more of this kind of trouble and,incidentally, the troublemakers are no longer with us Ifwe go union, if we unionize this shop, we can't sellcertain lines of our products," one of them being the 50DECISIONSOF NATIONALLABOR RELATIONS BOARDF M.C , the other being the new grape-picker that wasunder development, and indicated that there were otherlines but not mentioned by him. He said that "If we gounion,management can no longer communicate withpersonnel in the shopWe can't give bonuses, we can'tfire,we are now paying what we can afford for our helpand if they don't like it they know where the gate is."Q Was there anything said about the past growth ofthe company9A. He stated that the men who made this companygrow would not sign a union contract, and followedthat with a statement that there wasn't a man workingthere that would qualify as a union journeyman, besidesthatSasser testified that it was his custom to hold a meetingof all employees in January of each year to report on thestate of the business He opened the January 6 meeting byshowing on a graph that the business curve was straightdown Sales had dropped from more than $300,000 permonth to less than $50,000 per month. The payroll was$55,000 per month. Shop sales in December were only$570. The talk covered approximately 10 major problemswhich had contributed to the Respondent's financial strait.The union part of the talk occupied about 4 minutesaltogether. Sometime in mid December a farmer had toldSasser that his employees were holding union meetings inFoster's cafeSasser stated that generally farmers wereopposed to unions and reminded his audience thatRespondent was catering to farmers. As an illustration hestated that if he wanted to take advantage of thisprejudice he could invite a union to throw up a picket line,pointing out that Safeway's business was enhanced byunion pickets. He stated his belief that one reason for theloss of business was the rumor that Respondent was goingto unionize. He read a short excerpt from an article in"NATION'S BUSINESS"' identifying the source andinviting anyone who wished to come to his office and readthe article.He concluded the union part of his talk withthe admonition.If you people are talking about union keep it quiet.Don't make a big noise about it because the farmerswill not bring machinery into our shop.Sasser announced that another reason for the decline inbusiness was the poor work and the excessive cost of theservice department. He attributed this to such horseplayas squirting cokes, squirting grease on hand wrenches, tohiding essential parts of disassembled machines, and tojustplainloafingonthejob.OfRespondent'sapproximately 25 service employees, some 6 to 10 hadbeen suspected of horseplay Sasser stated that some ofthese "were no longer with us" and warned that furtherhorseplay would not be tolerated, and that anyone whowould not put in a full day's work for a full day's paywould be terminated.Prior to the meeting one of the office girls had toldSasser that she was thinking of quitting because thecompany was having financial problems. Sasser concludedthemeeting by stating that the people who had made thecompany grow were still with it and assured his auditorsthat they would "pull this thing out of the fire if we allwork together." He specifically denied stating that themen who made the company grow would not sign a unioncontract, and denied casting any aspersions on the abilitiesof his mechanics.'Excerpt was from article entitled "Union's are Raiding your Rights,"Volume 56, No 12 (December 1968) pp 34 and 36'IRAYMOND KENNETH(BUD) SWANIGANBefore Sasser went into business for himself he andSwanigan had worked together in the same shop, andwere members of the same A F.L union. Swanigan isregularly employed at the Atomic Energy Test Site nearTracyIn1963heagreedwithSasser thatwhenRespondent had work for him, and when it would notinterferewith his regular job, he would also work forRespondent. In October of 1968 and through December20, 1968, Swanigan worked for Respondent with someregularity the hours of 8 a.m. to 12 noon on week daysand all day on Saturdays. Swanigan was not assigned to aservice "crew" and his name did not appear on the postedwork schedule. On January 6, 1969, he reported for workat 8 00 a.m , spent the first hour and a half in Sasser'smeeting and sometime later in the day told White, thatsince there did not appear to be any work for him he waslaying himself offNo work having developed, Swaniganpicked up his tools and severed his connection withRespondent later in the monthSwanigan had been a member of the I.A M. since 1961and was one of five or six men who succeeded inorganizing the test site shop almost 100% for the I A.M.Sasser and White were aware of the fact that Swaniganwas a union member.Inmy evaluation of Swanigan's testimony, I do notdiscount his sincerity. I am convinced, however, that hisrecollection has been distorted by partisanship, by a beliefthat he was, in part, responsible for the discharge ofReinke and Silva, by a felt necessity for self-justification,and a felt need to make amends Had Sasser, in fact,made the statements attributed to him by Swanigan, thereshould have been some corroboration by some witness,particularly since it appears that Respondent offered fullcooperation to the Regional Office in its investigationThatSwanigan remembered only what he chose toremember of Sasser's speech is further evidenced by histestimony. "this was the only part of the meeting that wasrelative to this situation", and by the fact that althoughSwanigan took notes, he could not remember many of thepointsmade in the article from the Nation'sBusiness,read by Sasser. Swanigan's need for self-justification isillustrated by his testimony that when a motor which hehad overhauled "blew up", the cause was not anynegligence of his, but the failure of the operator tomaintain coolant at the proper level. Swanigan had spent89 hours on the overhaul. When he finished there was aleak in the water pump, which would have required two orthree more hours to remedy. Swanigan considered that hehad discharged his responsibility by telling the yard man,Aretakis that he should continue to add "water, orcoolant or whatever," and by makingmentionto someone"I don't know who exactly, but it had to be someone in aplace of responsibility" that the engine would burn up intwenty minutes if the water level became lowAt another point at which corroboration could beanticipated, a contradiction emerged. Reinke testified.WellGerry got on the phone and he called theInternational Association of Machinists. The reason hecalled them was Earlier in the day I had been workingwith Bud Swanigan and he had suggested that.Swanigan testified:Q.You were instrumental in helping Reinke andSilva to contact the Machinists union?A. No sir. I gave them no help ... .Q Didn't they come and talk to you about who tocontact to organize the Sasser Tractor Company9 SASSER TRACTOR CO.51A They may have I didn't give them any specificanswers.Maybe I gave them some general advice, butno specific directions.Q Didn't you tell them to contact the I A MA. No sir, I did not tell them to do thisQ Did you tell them who to contact9A No sirIdiscredit Swanigan's testimony as to his conversationwith Russell Halford on five grounds (1) His refusal togive the entire conversation; (2) Halford's denial; (3) Thefact that Swanigan was the only witness in this entireproceeding to testify to receiving any instruction fromRussell Halford, (4) His testimony that White was not inthe shop on Saturday, (5) Surrounding circumstanceswhichmake such a disclosure by Halford to Swaniganhighly improbableAmong these circumstances are thefact thatWhite and Sasser were still in the shop afterReinke and Silva left the night before Sasser had relievedhis feelings by reprimanding Silva and Reeves and hadparted with Reinke on wholly amicable terms. Sasser wasnot in the store on Saturday. White was in the store onSaturday If, contrary to all probabilities, Sasser hadgiven instructions to Russell Halford, and not to White, itiswholly incomprehensible thatHalfordwould havedisclosed to an avowed union advocate that two employeeswere to be discharged for union activity, particularlywhere he found the task distasteful and contemplatedasking his own superior, White, to perform the actCircumstances tend to confirm Sasser's version of hisJanuary 6 talk. If, as contended by the General Counsel,Sasser's sources of information were sufficiently promptand accurate to enable him to immediately fix upon anddischargeNichol, Reinke and Silva, those same sourceswould have told him that all union activity had ceased andthere would therefore have been no occasion to mentionunion at the January 6 meeting. On the contrary, if Sasserhad only recently learned of the union meetings atFoster's cafe it was reasonable for him to advise hisemployees of possible consequences and to request themto conduct such activities out of the sight and hearing ofRespondent's customers. Finally this talk was deliveredwhile a charge that Respondent was engaging in unfairlabor practices was under investigation and at a time whenSasser was being advised by an expert in labor relations.That he would make the open confession and naked threatdescribed by Swanigan is most unlikelyJSummary and Concluding FindingsThe ultimate issue in this case is one of motive. TheGeneralCounselplaceshisprime reliance on thetestimony of Ray nond Swanigan that Russell Halfordannounced on Saturday, October 26, that Reinke andSilva were to be discharged because they had gone to theUnion.Respondent's primary defense is that RussellHalford did not make the statement attributed to him bySwanigan, and its secondary defense is that RusselHalford was, on the date in question, neither a supervisorunder nor an agent of Respondent and that no statementmade by Halford was in any way binding on Respondent.Respondent further avers that there is no credible evidencethat Respondent either knew or suspected any involvementof any of its employees with any union until after thedischargesand layoff; thatReinke and Silva weredischarged because a decline in business required belttightening; the service department was overstaffed, it wasnecessary to get rid of nonproducers, that Reinke andSilva were nonproducers, and that the precipitating causewas their absence without reason or without notice orwithout excuse on a scheduled work day, leaving the shoptemporarily shorthanded. Reeves was laid off because ofthe necessity for further curtailment and the absence ofneed for anyone with his particular skillAt about thetime of Reeves' layoff two persons were hired whoclaimed to have special qualifications. It turned out thatneithermet expectations and both were shortly thereafterterminatedIhave found the testimony of Swanigan to beunreliable and I therefore find that there is in this recordno direct evidence of discriminatorymotiveThereremains, however, the possible inference of unlawfulmotivation from the following facts, which I also find (1)Respondent's service shop is a "small plant", (2) theuniondiscussions took place in a public restaurantfrequented by Respondent's customers, (3) the timing ofthe discharges, (4) the relative absence of prior warning;(5)Condonation of prior conduct of a similar nature; (6)Repudiation of portions of their pretrial affidavits bySasser and Russell Halford; (7) sharp conflicts betweenthe testimony of Freeman and of White as to theirconference on Saturday, October 26; and (8) union animusadmitted by SasserThese factors in the aggregate make outa prima faciecase of unlawful discrimination and place on Respondentthe burden of going forward, and demonstrating as aminimum, that the discharges of Reinke and Silva and thelayoff of Reeves were for causeRespondent has more than met this burden through thetestimony of MarvinWhiteWhileWhite's testimonycontains some self-contradictions, these are minor andinsubstantial. In material substanceWhite is corroboratedby Sasser, by Richard Halford, and to some extent byReinke and Silva. I was particularly impressed by White'sfirm and forthright contradiction of the testimony ofFreeman. Witnesses were not segregated Shortly after theconclusion of Freeman's testimony MrWhite took thewitness chair. Freeman is White's superior, and an officerof the Respondent. I find Freeman's testimony to be soloaded with self-contradictions and so implausible in thelight of the situation existing on the morning of October26, as to be completely unworthy of credit.As a final comment: Strong partisanship is apparent inthe testimony of every witness and I have taken this factinto account in assessing credibilityHowever, it is theGeneral Counsel who has the burden of proof, and theinconsistencies,exaggerations,andmisstatementsbyRespondent's witnesses do not constitute affirmative proofof violationI therefore find and conclude.1Russell Halford, on Saturday, October 26, 1968, wasa supervisor within the meaning of the Act2James Reinke was discharged by Marvin WhitebecauseWhite had been advised by Sasser that layoffswere impending, because White was dissatisfied with theperformance of Reinke as an employee and becauseReinke absented himself without notice and without leaveon Thursday afternoon, October 24, and all day Saturday,October 26, 19683Robert Silva was discharged by MarvinWhitebecause he had been advised by Sasser that layoffs wereimpending,becauseWhitewas dissatisfiedwith theperformance of Silva as an employee and because Silvaabsented himself without notice and without leave onSaturday, October 26, 1968.4.As of the date of the discharge of Reinke and SilvaneitherWhite, nor Freeman nor Sasser either knew or had 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason to suspect that either had engaged in any unionactivity5.Robert Reeves was not discharged Reeves was laidoff because Respondent had only sufficient work for oneman with his qualifications, and a senior man wasretained to do that work6On the date of Reeves' layoff no responsible officeror agent of Respondent knew or had reason to suspectthat Reeves had engaged in any union activity7Sasser did not on January 6, 1969, nor on any otherdate admit that any employees had been discharged forunion activity nor did he threaten any employees with"discharge or other reprisals because of their concertedactivities "8RussellHalford did not, on October 25, or onOctober 26, 1968, nor on any other date threaten anyemployees with "discharge or other reprisals because oftheir concerted activities"CONCLUSION OF LAWThe allegations of the complaint that Respondent hasengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(I) and (3) and 2(6)and (7) of the Act have not been sustainedRECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety